Citation Nr: 1544576	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  12-23 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a higher initial rating, for ischemic heart disease, status post-acute myocardial infarction and post cardiac stent,  greater than 60 percent prior to March 18, 2009, greater than 30 percent prior to September 7, 2010, greater than 10 percent from September 7, 2010 until February 28, 2013, and greater than 30 thereafter.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from April 1966 until April 1968 from which he was honorably discharged.  He had an additional period of service from which he was dishonorably discharged.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted service connection for ischemic heart disease and assigned initial ratings.  In an April 2013 decision, the RO granted an increased rating for a portion of the period on appeal.  The Veteran appealed from the initial ratings assigned, and perfected his appeal to the Board.

The Veteran previously requested a hearing before a Veterans Law Judge.  One was scheduled, however the Veteran failed to appear, and he has not sought an additional hearing. 

The issues of increased ratings for PTSD, ischemic heart disease, and bilateral tinnitus have been raised by the record in an August 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

In a document received by VA on August 28, 2015, the Veteran withdrew his appeal on the issue of entitlement to higher initial ratings for ischemic heart disease, status post acute myocardial infarction and post cardiac stent.  There are no questions of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for the withdrawal of a substantive appeal have been met regarding the issue of entitlement to higher initial ratings for ischemic heart disease, status post acute myocardial infarction and post cardiac stent.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision, and may be withdrawn on the record at a hearing, or in writing.  38 C.F.R. §20.204 (2014).  In an August 2015, the Veteran stated that he "wish[ed] to cancel [his] appeal," and went on to initiate a new claim for an increased rating for his "heart condition."

As the Veteran has withdrawn the only matter currently on appeal, there remain no allegations of errors of fact or law for appellate consideration on this particular matter.  Accordingly, the Board does not have jurisdiction to review the issue, and the identified appeal is dismissed.

ORDER

The appeal for higher initial ratings for ischemic heart disease, status post acute myocardial infarction and post cardiac stent is dismissed.





____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


